Citation Nr: 9933289	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fracture dislocation of the right elbow, with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSED AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1969 to 
May 1972.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a March 1995 decision of the RO.  

In December 1996, the Board remanded the case for further 
development.  

In July 1998, the RO granted service connection for a right 
shoulder disability, which had been an issue on appeal and 
remanded by the Board in December 1996.  The grant of service 
connection is a full award of the benefits on appeal.  See 
Holland v. Gober, 10 Vet. App. 433 (1997).  Thus, the only 
issue currently on appeal is that as listed on the preceding 
page.  



REMAND

In December 1994, a VA radiology report of the right elbow 
revealed an impression of changes which involved the 
articulation between the right humerus and the radio-ulnar 
articulations.  These were reported to represent a probable 
degree of post-traumatic osteoarthritis.  

During a hearing at the RO in August 1995, the veteran 
reported that he had a scar on his right elbow from his 
surgery in service.  He reported that his right elbow would 
freeze or lock up if he did a lot of heavy work.  He reported 
that the lateral side of his arm would have tingling 
sensations from his shoulder to the fingertips on the right 
side.  

In August 1995, Lloyd A. Kurth, D.O., reported that the 
veteran had a well healed scar on the lateral aspect of the 
right elbow.  The veteran was reported to have minus 5 
degrees extension, full flexion, full supination and full 
pronation of the right elbow.  

In December 1996, the Board remanded the case for additional 
development.  This included determining the degree of right 
elbow functional loss due to pain on use, incoordination, 
weakness, fatigability or pain during flare-ups.  

On a VA joints examination in September 1997, the veteran 
reported that he had sustained a fracture dislocation of the 
right elbow in service.  He indicated that he currently 
worked as a construction worker and complained predominantly 
of right elbow pain with any significant use as well as some 
proximal bicipital tendonitis.  He reported that he had been 
required to perform extensive overhead activities that was 
limited by elbow pain, although he had shoulder pain as well.  
An examination of the right elbow revealed a range of motion 
from 10 to 130 degrees with some palpable crepitus.  There 
was reported to be full pronation and supination.  The 
veteran was reported to be somewhat tender to palpation, 
predominantly laterally over a well healed surgical scar.  
There was reported to be a positive Tinel's sign over the 
ulnar nerve at the right elbow as well as a suggestion of 
subluxation of the ulnar nerve with elbow flexion.  X-ray 
studies were reported to show a degenerative change at the 
right elbow at the ulnohumeral and radiohumeral 
articulations, consistent with the veteran's fracture 
dislocation.  The veteran was diagnosed, in part, with post-
traumatic arthritis of the right elbow, which was related to 
the veteran's fracture dislocation sustained during active 
service.  

On a VA neurological examination in September 1997, the 
veteran reported that he had had pain in his right elbow 
since his injury in service.  He was reported to be employed 
as a dry wall hanger and to have moderate pain in his elbow 
when he used a motorized screwdriver.  He also complained of 
right shoulder pain and intermittent numbness in his 4th and 
5th fingers of the right hand.  The numbness was reported to 
occur occasionally when he drove or sat in a chair and the 
veteran was reported to have no current complaints of 
numbness of the right hand.  The veteran was reported to have 
motor strength of 5/5 in the deltoids, biceps, triceps, 
extensor carpi radialis, flexor carpi radialis, first dorsal 
interosseous, adductor digit minimi and thenar muscles.  
Sensory examination of the right hand was reported to be 
normal and deep tendon reflexes were 1+ and equal in the 
upper extremities.  Palpation was reported to produce 
tingling in the 4th and 5th digits of the right hand.  The 
veteran was assessed with clinical history of intermittent 
numbness in the 4th and 5th digits of the right hand in 
addition to the presence of a Tinel's sign at the elbow, 
which suggested the possibility of a mild ulnar neuropathy.  
The veteran was reported to be referred for a nerve 
conduction study to confirm this.  The veteran was also 
assessed with elbow and shoulder pain secondary to post-
traumatic arthritis.  There was reported to be no definite 
decrease in strength due to pain nor did it limit the 
veteran's employment as a dry wall hanger.  

In October 1997, a VA nerve conduction velocity study was 
reported to show no evidence of ulnar neuropathy.  

In October 1997, a VA electromyograph (EMG) and nerve 
conduction study was reported to be mildly abnormal.  Overall 
electrodiagnostic study was reported to reveal an impression 
of borderline sensory carpal tunnel syndrome on the right 
with mild prolongation of ulnar sensory across the wrist, 
which did not fit into the criteria of ulnar neuropathy with 
normal motor branches and normal needle examination.  

From the current record, the Board is unable to determine the 
extent of any right elbow functional loss due to pain 
resulting from the service-connected disability in terms of 
the rating schedule.  It is also unclear whether the veteran 
has a separately ratable neurological disability due to the 
service-connected right elbow injury.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his service-connected right elbow 
disorder since 1996.  After securing the 
necessary release, the RO should obtain 
copies of all records from any identified 
treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the service-
connected right elbow injury residuals.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the degree of right elbow functional loss 
due to pain caused by the service-
connected disability picture.  This 
limitation should be stated in the terms 
of any additional range-of-motion loss 
beyond that clinically demonstrated.  In 
this regard, the examiner should elicit 
from the veteran and report a full 
clinical history referable to the 
service-connected right elbow disability 
and its resulting incapacity.  In 
addition, it should be ascertained 
whether the veteran has any current 
neurological disability attributable to 
the service-connected injury to the right 
elbow.  

3.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  





